Citation Nr: 1422494	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-30 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent prior to April 29, 2011, and in excess of 10 percent thereafter, for peripheral neuropathy of the right lower extremity.  

2.  Entitlement to an initial disability rating in excess of 20 percent prior to April 29, 2011, and in excess of 10 percent thereafter, for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In the April 2010 rating decision, the RO awarded service connection for diabetes mellitus with peripheral neuropathy of the bilateral lower extremities.  A 20 percent rating was awarded, effective June 23, 2009; however, the RO did not award separate ratings for peripheral neuropathy of the lower extremities.  Following his appeal in an October 2012 Statement of the Case, the RO granted a 20 percent rating prior to April 29, 2011, and a 10 percent rating thereafter, for peripheral neuropathy of each lower extremity.  

The issue of entitlement to an effective date earlier than June 23, 2009, for the grant of service connection for coronary artery disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for any appropriate action.


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Board from the Veteran, through his representative, that he wished to withdraw his appeal of entitlement to increased ratings for his peripheral neuropathy of the bilateral lower extremities.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to increased ratings for peripheral neuropathy of the right lower extremity are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (3).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to increased ratings for peripheral neuropathy of the left lower extremity are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (3).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

In the present case, the Veteran's representative submitted a statement in April 2014, stating that the Veteran wished to withdraw his appeal for entitlement to increased ratings for his peripheral neuropathy of the bilateral lower extremities.  Also of record is a July 2013 statement from the Veteran indicating that he wished to withdraw all claims on appeal and have his file returned to the Winston-Salem RO.  Hence, there remains no allegation of errors of fact or law for appellate consideration in regard to these claims. 

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


